BY THE COURT.
' This court has always construed the pro■ceedings of justices of the peace liberally, giving them efficacy whenever that can be done with safety; but we.do not feel at liberty to disregard all certainty in their favor. The transcript before us shows no judgment. It is ostensibly an acknowledgment *744of a debt of record, as upon a recognizance — there is nothing from which we can conjecture a judgment, except the entry, “bail for stay of execution.” Without the agency of both parties, the amount-is beyond the jurisdiction of the justice, and his acts would be void.. In acting for such an amount, the justice exercises a special jurisdiction, and is bound to show his authority on the face of his proceedings. This transcript only shows the action of the Austins— it nowhere shows the plaintiff acting in any way — no amicable suit, is entered, and there is no appearance of or for the plaintiffs. From the sixteen years delay, it would seem they had just discovered the-justice’s entry, and now would avail themselves of it to avoid the. statute of limitation. They cannot now make the judgment valid if not so when it was entered. At any rate the plaintiffs count upon a judgment, and none is shown. We concur in the authorities, cited by the plaintiff, but consider them inapplicable, because there is no judgment.
Whether resort can be had to the note, or the original cause of action, we now give no opinion. We find for the defendant.
The plaintiff asked and obtained leave to amend his declaration,, on paying all the costs since filing, &o.
[Presumptions in favor of jurisdiction; Wilson v. Wickersham, 3 W. L. M. 621, 624, 627.]